                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                      IN THE UNITED STATES DISTRICT COURT                                   May 21, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                HOUSTON DIVISION



HAMID IHSAN,                                      §
                                                  §
                      Plaintiff,                  §
                                                  §
v.                                                §         CIVIL ACTION NO. H-17-2546
                                                  §
WEATHERFORD U.S., LP,                             §
                                                  §
                      Defendant.                  §



                            MEMORANDUM OPINION AND ORDER


      Plaintiff, Hamid Ihsan, brings this action against defendant,

Weatherford          u.s.   1        LP,    asserting       claims           for     employment

discrimination in violation of the Civil Rights Act of 1866,                                          42

u.s.c. §§ 1981-1988 ("§ 1981''), Title VII of the Civil Rights Act
of 1964,     42 U.S.C.           §   2000e-2,     et seq.    ("Title VII"),            and Texas

Commission on Human Rights Act, Texas Labor Code                             §§    21.051(1) and

21.055,    based on race              (South-Asian),      color     (darker skin color),

national origin (Pakistani-born), and religion (Muslim) . 1                                 Pending

before    the    court          is    Defendant's       Motion    for        Summary      Judgment

("Defendant's MSJ")             (Docket Entry No. 21), and Defendant's Motions

in Limine (Docket Entry No. 28).                      For the reasons set forth below,

Defendant's MSJ will be granted, Defendant's Motions in Limine will

be   denied     as    moot,          and   this    action    will       be    dismissed           with

prejudice.

      1
     0riginal Complaint and Jury Request                         ("Original Complaint"),
Docket Entry No. 1, p. 2 ~ 7.
                         I.   Undisputed Facts

     Defendant is a multinational company servicing the oil and gas

industry. 2   In October or November of 2014 defendant's Product Line

Engineering Manager, Michael Jahn,         interviewed plaintiff for the

position of Mechanical Engineer III at defendant's          facility in

Kingwood, Texas.    Following the interviews, Jahn recommended that

plaintiff be hired.   Defendant hired plaintiff, and plaintiff began

working as a Mechanical Engineer III reporting to Jahn in January

of 2015. 3

     Plaintiff's on-the-job training for his position as Mechanical

Engineer III consisted of      time that Jahn gave him to complete

online training courses and modules related to defendant's product

lines, use of defendant's internal database (Windchill) and design

software (Creo), and hands-on training provided by other engineers

under Jahn's supervision. 4

     On May 15, 2015, Jahn sent plaintiff an email with performance

objectives that included a directive to increase his knowledge of

Windchill by looking into the training courses again and learning

to complete work on his       own,   reminding him that    he needed to



     2
     Declaration of Pamala Barrick      ("Barrick Declaration"),
Exhibit A to Defendant's MSJ, Docket Entry No. 21-2, p. 1 ~ 3.

     Id. ~ 4; Oral and Videotaped Deposition of Hamid Ihsan
     3

("Plaintiff's Deposition"), pp. 86:1-20, 101:18-102:13, Exhibit B
to Defendant's MSJ, Docket Entry No. 21-3, pp. 3-5.
     4
     Plaintiff's Deposition, pp. 109:8-112:13, 116:11-119:19,
Exhibit B to Defendant's MSJ, Docket Entry No. 21-3, pp. 8-15.

                                     -2-
complete his assignments in a timely fashion, and advising him to

complete conceptual layouts with raw drawings and waiting to work

out   the     details   until   after     the   conceptual   layout   has       been

approved. 5

      On or about May 28, 2015, Jahn met with plaintiff to explain

that draft drawings had to be produced quickly in response to

customer requests,       and    that    details   would be   investigated and

finalized only if the customer accepted the draft drawings. 6               After

this meeting plaintiff understood that Jahn believed there were

areas in which his job performance needed improvement. 7

      On June     23,   2015,   Jahn placed plaintiff on a         Performance

Improvement      Plan   ("PIP"),   and    reviewed   with    plaintiff   in      the

presence of the defendant's Human Resources Manager, Jodi Andersen,

the performance expectations outlined in the PIP.             The PIP outlined

several areas of improvement,            including the plaintiff's need to

improve the timeliness of his work, his ability to multitask, and

his need not to get caught up on details during a project's initial


      5
      Id. at 129:24-130:21, 134:14-140:13, pp. 23-31.      See also
Exhibit B-11 to Defendant's MSJ, Docket Entry No. 21-7; and Barrick
Declaration, Exhibit A to Defendant's MSJ, Docket Entry No. 21-2,
p. 2 , 6 ("On or around May 15, 2015, as part of Weatherford's
performance appraisal process, Jahn sent [plaintiff] a performance
appraisal with performance objectives.")
      6
     Plaintiff's Deposition, pp. 143:14-146:3, Exhibit B to
Defendant's MSJ, Docket Entry No. 21-3, pp. 32-35.      See also
Exhibit B-12 to Defendant's MSJ, Docket Entry No. 21-8.
      7
     Plaintiff's   Deposition,   pp.  149:19-24,               Exhibit      B     to
Defendant's MSJ, Docket Entry No. 21-3, p. 37.

                                         -3-
stages.   Jahn explained to plaintiff that his performance would be

monitored for the next thirty days, and that thereafter Jahn would

decide the best course of action.       Jahn met with the plaintiff on

a weekly basis to monitor his progress and address concerns. 8

     When the PIP expired on July 24, 2015, Jahn extended it for an

additional thirty days,   i.e.,   until August 24,    2015. 9   The PIP

Extension acknowledged that the plaintiff had made improvement, but

stated that more was needed, specifically:

     1.    Monitor priorities more closely: Some tasks could
           have been done in a different order to better meet
           timely expectation. Creating a task overview list
           so we can discuss those things more efficiently
           would be one way to approach this area.

     2.    Follow the guidance you received by the project
           engineer: While working on the nForm-whqx project,
           you have not yet completed this more complex zone 2
           back panel as instructed by the project engineer.

     3.    Focus first on the big picture of the project and
           then drill down to details.     You are currently
           researching the cable clamps for the nForm-whqx.
           It would be more effective to start by looking at
           the larger back panel and then looking at the
           details of the clamps. Adopting this approach will
           help move a majority of the work forward in a
           timelier manner.   This will also improve project
           transparency.



     8
     Plaintiff's Deposition, pp. 150:1-156:16, Exhibit B to
Defendant's MSJ, Docket Entry No. 21-3, pp. 38-42. See also PIP,
Exhibit B-13 to Defendant's MSJ, Docket Entry Nos. 21-9 and 22-4.
     9
     Plaintiff's Deposition, pp. 172:24-173:11, Exhibit B to
Defendant's MSJ, Docket Entry No. 21-3, pp. 43-44. See also Oral
Deposition of Pam Barrick ("Barrick Deposition"), p. 108:2-10,
Exhibit 6 to Opposition to Defendant's Motion for Summary Judgment
("Plaintiff's Opposition"), Docket Entry No. 25-6, p. 8.

                                  -4-
        Maintaining continuity in these areas is necessary for
        you to become a well-accepted team lead and your
        performance will be closely monitored in the areas
        identified in the plan and described above. 10

The PIP Extension also warned the plaintiff that                          "[f] ailure to

improve        may    result    in    further    disciplinary        action     up    to    and

including termination." 11

        In mid-August of 2015 plaintiff submitted a written complaint

about        Jahn    through    the     defendant's    internal      complaint        hotline

alleging,       inter alia,       (1)    that Jahn disregarded workplace safety

issues and resented plaintiff for complaining about them,                            (2)   that

Jahn made disparaging remarks about Muslim customers who were slow

to respond during the month of Ramadan,                     (3)   that Jahn singled him

out because he was a U.S. citizen and Jahn was not,                           (4)    Jahn did

not give him formal              Creo training,        and    ( 5)   Jahn intentionally

placed him on a PIP during Ramadan out of bias for his religion. 12

        In response        to   the     complaints     of    discrimination that            the

plaintiff           lodged against       Jahn,   the   defendant's      Human Resource


        10
      PIP - Extension, Exhibit B-17 to Defendant's MSJ, Docket
Entry Nos. 21-10 and 22-5.    See also Plaintiff's Deposition,
pp. 175:4-179:17, Exhibit B to Defendant's MSJ, Docket Entry
No. 21-3, pp. 45-49.
        11
      PIP - Extension, Exhibit B-17 to Defendant's MSJ, Docket
Entry Nos. 21-10 and 22-5.    See also Plaintiff's Deposition,
pp. 188:23-189:2, Exhibit B to Defendant's MSJ, Docket Entry
No. 21-3, pp. 50-51.
        12
      See also Response to June 23 and July 24, 2015, PIPs,
Exhibit B-21 to Defendant's MSJ, Docket Entry No. 21-11, pp. 3-7.
Plaintiff's Deposition, pp. 208:9-22, Exhibit B to Defendant's MSJ,
Docket Entry No. 21-3, p. 60 (acknowledging that he wrote and
submitted the grievance) .

                                             -5-
Manager, Pamala Barrick, investigated the plaintiff's complaints,

but after meeting with Jahn and several other employees was unable

to substantiate the plaintiff's claims of discrimination. 13                    On

September 9, 2015, Barrick reviewed her findings with the plaintiff

and reminded him about the defendant's non-retaliation policy. 14

        On September 14,       2015,    Jahn and plaintiff exchanged emails

about drawings that plaintiff had not completed. 15

        On      September    28,   2015,     the    defendant    terminated    the

plaintiff's employment. 16         When Barrick inquired "what the trigger

[was]        to terminate"   the plaintiff,        defendant's   Human Resources

Manager, David Dyer, responded, "He failed to meet requirements of

his PIP, plus other circumstances." 17

        Jahn died in October of 2015. 18



        13
      Barrick Declaration, Exhibit A to Defendant's MSJ, Docket
Entry No. 21-2, p. 1 ~ 7. See also Closing Meeting for Listen Up
Case File #67H1154, Exhibit C to Defendant's MSJ, Docket Entry
Nos. 21-13 and 22-7.
        14
      Id. See also Plaintiff's Deposition, pp. 256:6-22, Exhibit B
to Defendant's MSJ, Docket Entry No. 21-3, p. 76; and Investigation
Closing, Exhibit C to Defendant's MSJ, Docket Entry Nos. 21-13 and
22-7.
        15
      Plaintiff's Deposition, pp. 256:24-259:9, Exhibit B to
Defendant's MSJ, Docket Entry No. 21-3, pp. 77-79; and Exhibit B-24
to Defendant's MSJ, Docket Entry Nos. 21-12 and 22-6 (emails).
        16
      Plaintiff's  Deposition,   p.   267:17-19,                 Exhibit   B    to
Defendant's MSJ, Docket Entry No. 21-3, p. 80.
        17
             Barrick Deposition, pp. 110:22-111:20, Docket Entry No. 25-6,
p. 9.
        18
      Barrick Declaration,             Exhibit A to Defendant's MSJ,       Docket
Entry No. 21-2, p. 3 ~ 10.

                                           -6-
                             II.   Standard of Review

        Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.              Fed.    R.     Civ.      P.   56.      Disputes about

material    facts     are    "genuine"       if    the    evidence         is    such   that    a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).                                  A

party moving for summary judgment "must 'demonstrate the absence of

a genuine issue of material fact,' but need not negate the elements

of the nonmovant' s case."            Little v.           Liquid Air Corp.,             37 F.3d

1069,    1075    (5th Cir.    1994)    (en bane)          (quoting Celotex Corp.               v.

Catrett, 106 S. Ct. 2548,          2553-54         (1986)).         "If the moving party

fails    to meet      this   initial burden,          the motion must be denied,

regardless of the nonmovant' s             response."                      If,   however,     the

moving party meets this burden, Rule 56 requires the nonmovant to go

beyond the pleadings and show by admissible evidence that specific

facts exist over which there is a genuine issue for trial.                              Id.    In

reviewing       the   evidence     "the      court       must       draw    all    reasonable

inferences in favor of the nonmoving party,                         and it may not make

credibility      determinations       or     weigh       the    evidence."         Reeves      v.

Sanderson Plumbing Products,           Inc.,       120 S.       Ct.   2097,      2110   (2000).

Factual controversies are to be resolved in favor of the nonmovant,

"but only when there is an actual controversy,                        that is, when both

parties have submitted evidence of contradictory facts."                           Little, 37

F.3d at 1075.

                                           -7-
                                   III.     Analysis

      Plaintiff alleges that defendant discriminated against him on

the basis of race          (South-Asian),       color    (dark-skinned),          national

origin (Pakistani), and religion (Muslim) in violation of 42 U.S.C.

§   1981, Title VII,       and comparable provisions of the Texas Labor

Code, by placing him on PIPs and terminating his employment, and by

terminating his employment in retaliation for having complained

about discrimination. 19           Defendant argues that it is entitled to

summary judgment on all of plaintiff's claims because plaintiff is

unable to present evidence capable of satisfying the elements for

a prima facie case of discrimination or retaliation and because

plaintiff is unable to present evidence capable of showing that the

legitimate,        non-discriminatory       reason      for    which   the   defendant

terminated his employment,           i.e., poor performance and failure to

meet the expectations for the position he held, was a pretext for

discrimination or retaliation in violation of                  §   1981, Title VII, or

the Texas        Labor Code . 20    Plaintiff argues          that Defendant's MSJ

should      be    denied   because    the    evidence         establishes     that     his

supervisor treated him differently than other employees working as

engineers and retaliated against him after he complained about the

supervisor's discriminatory treatment. 21




                                                                             ~~
      19
           0riginal Complaint, Docket Entry No. 1, pp. 4-11                        20-64.
      20
           Defendant's MSJ, Docket Entry No. 21, pp. 6-8.
      21
           Plaintiff's Opposition, Docket Entry No. 25, pp. 6-7.

                                          -8-
A.      Applicable Law

        The Civil Rights Act of 1866 prohibits race discrimination in

private       and public          contracts.           42    u.s.c.     §    1981.        Title VII

protects individuals from discrimination by an employer based on

the "individual's race, color, religion, sex, or national origin."

42   u.s.c.     §    2000e-2 (a) (1).       "Section 21.051                 [of the Texas Labor

Code]     is        effectively        identical         to     Title       VII,     its     federal

equivalent, except that Title VII does not protect against age and

disability          discrimination."             Mission        Consolidated             Independent

School    District         v.     Garcia,       372    S.W.3d        629,    633     (Tex.    2012).

Plaintiff may establish claims for employment discrimination and

retaliation in violation of                 §    1981,        Title VII,       and   §    21 of the

Texas Labor Code by using direct evidence or by using the indirect

method of proof set forth in McDonnell Douglas Corp. v. Green, 93

S. Ct. 1817 (1973).               See Body by Cook, Inc. v. State Farm Mutual

Automobile Insurance,               869 F.3d 381,             386    (5th Cir.       2017),    cert.

denied,       138 S.      Ct.   1009   ( 2018)        ("The analysis of discrimination

claims under          §   1981 is identical to the analysis of Title VII

claims."); Specialty Retailers,                       Inc. v. DeMoranville,              933 S.W.2d

490,    492    (Tex.      1996)    (per curiam)             ("Because one purpose of the

Commission on Human Rights Act is to bring Texas law in line with

federal laws addressing discrimination,                             federal case law may be

cited as authority.").              Because plaintiff argues that he has cited


                                                 -9-
                                                                                                 22
"sufficient circumstantial evidence" to defeat Defendant's MSJ,

the McDonnell Douglas framework applies to his claims.

      Plaintiff's            initial    burden       under    the     McDonnell          Douglas

framework is to establish a prima facie case.                         93    s. Ct. at 1824.
If plaintiff establishes a prima facie case, the burden shifts to

the defendant to articulate a legitimate, non-discriminatory reason

for   its actions.                     The defendant may meet                  this burden by

presenting evidence that would support a                       finding that unlawful

discrimination         and/or       retaliation       was    not     the        cause    of    the

employment        action.        If    the    defendant      meets    this        burden,      the

plaintiff must adduce evidence that the defendant's articulated

reason       is    false      and      is,    instead,       merely        a     pretext       for

discrimination and/or retaliation.                   Id. at 1825.          If plaintiff can

raise a genuine issue of material fact as to pretext, he can avoid

summary judgment.            Plaintiff may also avoid summary judgment on his

discrimination claims by presenting evidence that the defendant's

reason for its actions, while true, is only one of the reasons for

its   conduct,         and     that    another       "motivating          factor"       was    the

plaintiff's protected characteristic(s).                      See University of Texas

Southwestern Medical             Center v.       Nassar,     133     S.    Ct.     2517,      2526

(2013).        To avoid        summary       judgment    on his      retaliation claims

plaintiff must          cite evidence          capable of      establishing that               the

defendant would not have taken the adverse action but for his


      22
           Id. at 7.

                                              -10-
protected activity.           Id.   at 2534.          See also Hernandez v. Yellow

Transportation,       Inc.,    670 F.3d 644,           657,    660   (5th Cir.),      cert.

denied, 133 S. Ct. 136 (2012)             i   Navy v. College of the Mainland, 407

S.W.3d 893, 901-02 (Tex. App.- Houston [14th Dist.] 2013, no pet.).


B.   Application of the Law to the Undisputed Facts

     1.       Plaintiff's Discrimination Claims Fail.

     Defendant argues that it is entitled to summary judgment on

plaintiff's discrimination claims because plaintiff is unable to

establish     a     prima   facie    case       with    respect      to    those   claims.

Alternatively, defendant argues that plaintiff was terminated for

the legitimate, non-discriminatory reason of poor performance, and

that plaintiff is unable to present evidence capable of showing

either that the defendant's reason for terminating his employment

was not true or that it was a pretext for discrimination. 23


              (a)    Plaintiff Fails to Establish a Prima Facie Case.

     A prima facie case of discriminatory termination requires a

showing that the plaintiff (1) was a member of a protected classi

(2) was qualified for the position he heldi (3) suffered an adverse

employment        actioni   and     (4)       was    treated    less      favorably    than

similarly situated employees who were not members of his protected

class(es).        See Alkhawaldeh v. Dow Chemical Co., 851 F.3d 422, 426

(5th Cir. 2017)       (citing McDonnell Douglas, 93 S. Ct. at 1824).                   See


     23
          Defendant's MSJ, Docket Entry No. 21, pp. 6-8.

                                              -11-
also Paske v.         Fitzgerald,   785    F.3d 977,   985   (5th Cir.),     cert.

denied, 136 S. Ct. 536 (2015).

        Defendant does not dispute that plaintiff has satisfied three

of the four elements required to establish a prima facie case of

discrimination based on race, color, national origin, and religion,

i.e.,        plaintiff belongs to four protected classes             (South-Asian,

dark-skinned, Pakistani-born, and Muslim) , plaintiff was minimally

qualified for        his   position,   and plaintiff     suffered an adverse

employment action when the defendant terminated his employment. 24

Defendant argues that plaintiff cannot establish a prima facie case

of discrimination because he cannot demonstrate that he was treated

less favorably than other similarly-situated employees who were

outside of his protected classes. 25

        The "similarly situated" prong requires a Title VII
        claimant to identify at least one coworker outside of his
        protected class who was treated more favorably "under
        nearly identical circumstances." This coworker, known as
        a comparator, must hold the "same job" or hold the same
        job responsibilities as the Title VII claimant; must
        "share[] the same supervisor or" have his "employment
        status determined by the same person" as the Title VII
        claimant; and must have a history of "violations" or
        "infringements" similar to that of the Title VII
        claimant.

Alkhawaldeh, 851 F.3d at 426.          See also Paske, 785 F.3d at 985 ("To

establish the fourth element,             [plaintiff must]   show,    inter alia,

that his 'conduct that drew the adverse employment decision [was]


        24
             Defendant's MSJ, Docket Entry No. 21, p. 13 & n.4.
        2sid.

                                          -12-
"nearly identical" to that of the proffered comparator .                             •   I   ff )   •




Defendant argues that plaintiff is unable to satisfy the fourth

element        of   a    prima    facie    case     because   he   testified    at           his

deposition that he is not aware of any other employee placed on a

PIP by Jahn who was treated more favorably than he or who was not

discharged. 26          Defendant also argues that plaintiff was, in fact,

"treated more favorably than another employee outside of                             [his]

protected class            (Don    Fisher)    because    Jahn   terminated     Fisher's

employment thirty days after commencing his PIP and never even

granted Fisher an extension of the PIP." 27

       Plaintiff responds that he was treated less favorably than

other engineers working for the defendant because despite being

told he would be trained on key software needed to perform his job,

i.e., Cree,         "he was only provided '2 hours' of informal training,

not by a trainer, but by a co-worker engineer." 28                  Plaintiff argues

that    "[t]his         difference    in     treatment   negatively    affected              the

conditions of his employment and ultimately led to his termination

in September 2015. " 29           But missing from the summary judgment record

is evidence identifying any co-worker engineer who received better


       26
      Defendant' s MSJ, Docket Entry No.       21, p.  14  (citing
Plaintiff's Deposition, 245: 22-24 7: 10, Exhibit B to Defendant's
MSJ, Docket Entry No. 21-3, pp. 73-75).
       27
      Id. (citing Barrick Declaration, Exhibit A to Defendant's
MSJ, Docket Entry No. 21-2, p. 2 ~~ 8-9).
       28
            Plaintiff's Opposition, Docket Entry No. 25, pp. 12-13.
       29Id.



                                             -13-
or even different training on Creo or any other relevant software

than plaintiff received.                Moreover, plaintiff's argument contra-

diets his deposition testimony that in addition to the two hours of

training that he received from a co-worker, he received nearly one
                                                      30
dozen training courses and modules,                         and he did not know of any

other engineers who received formal                         training 31 or who were not

discharged after being placed on a PIP. 32                       Because plaintiff has

failed to submit any evidence from which a reasonable fact-finder

could conclude that he was treated less favorably than similarly

situated employees outside of his protected classes with respect

either        to    the    type   or   amount    of        training   that   he   received,

plaintiff has failed to satisfy the fourth prong of his prima facie

case of discrimination under               §    1981,       Title VII,   and Texas Labor

Code.        Thus, plaintiff's discrimination claims fail as a matter of

law.         See Alkhawaldeh, 851 F.3d at 427; Paske, 785 F.3d at 985.


                   (b)    Defendant States a Legitimate, Non-Discriminatory
                          Reason for Terminating Plaintiff's Employment.

        Citing Faruki v. Parsons S.I.P., Inc., 123 F.3d 315 (5th Cir.

1997), defendant argues that even if plaintiff could establish a

prima facie case of discriminatory termination that it is still

entitled to summary judgment on plaintiff's discrimination claims


        30
       Plaintiff's Deposition, pp. 109:8-110:14 and 116:11-119:19,
Exhibit B to Defendant's MSJ, Docket Entry No. 21-3, pp. 8-9 and
12-15.
        31
             Id. at 188:3-22, p. 50.
        32
             Id. at 245:22-247:10, pp. 73-75.

                                               -14-
because it has "articulated a legitimate, nondiscriminatory reason

for   [plaintiff's]       termination,        namely,     [plaintiff's]        failure to

meet the expectations for his position." 33                        In Faruki the Fifth

Circuit      recognized poor           job performance        as   a    legitimate,       non-

discriminatory reason for termination of employment.                          Id. at 320.

Defendant has thus articulated a                    legitimate,        non-discriminatory

reason for terminating the plaintiff's employment.


               (c)   Plaintiff Fails to Raise a Fact Issue as to Pretext.

      Defendant argues that plaintiff is unable to cite evidence

capable of establishing that its stated reason for terminating his

employment is a pretext for discrimination because the plaintiff

cannot cite any evidence from which a reasonable fact-finder could

conclude either that the defendant's stated reason for terminating

his   employment        was    false    or   that    animus    for     his   race,   color,

national      origin,     or    religion      was    a   motivating       factor     in    the

decision to terminate his employment. 34

      Citing the July 24, 2015, PIP Extension, plaintiff argues that

defendant's stated reason for his discharge, i.e. , "that he 'failed


      33
       Defendant's MSJ, Docket Entry No. 21, p. 14.       See also
Defendant's Reply in Support of Its Motion for Summary Judgment
 ("Defendant's Reply") , Docket Entry No. 27, p. 4; and Barrick
Deposition, pp. 110:22-111:20, Docket Entry No. 25-6, p. 9 (stating
that when she inquired "what the trigger [was] to terminate" the
plaintiff, defendant's Human Resources Manager, David Dyer,
responded, "He failed to meet requirements of his PIP, plus other
circumstances.").
      34
           Id. at 15.

                                             -15-
to   satisfy       the   PIP'   falls    flat   because    the   Defendant's      own

documentation shows that Plaintiff improved his performance after

being placed on the first PIP in June 2015." 35             But missing from the

summary judgment record is any evidence from which a reasonable

fact-finder could conclude that plaintiff ever achieved the PIP's

stated objectives, or that his level of performance ever met the

defendant's expectations for his position.                The July 24, 2015, PIP

Extension that plaintiff cites as evidence that his performance

improved following his placement on a PIP in June of 2015, also

shows that Jahn extended the PIP at the end of the first thirty

days because there were still             "areas where continued focus and

improvement is needed." 36          Accordingly,     plaintiff has failed to

present any evidence from which a               reasonable fact-finder could

conclude that defendant's stated reason for his termination was not

true.        Nor has     plaintiff presented any evidence            from which a

reasonable fact-finder could conclude that the defendant's stated

reason       for   terminating     his     employment     was    a   pretext      for

discrimination based on race, color, national origin, or religion.

        Plaintiff's Original Complaint asserts discrimination claims

based on his race         (South-Asian) and color ("dark-colored skin"),

but plaintiff testified at his deposition that he "does not know"


        35
      Plaintiff's Opposition, Docket Entry No. 25, pp. 14-15
(citing July 24, 2015, PIP Extension Memo, Exhibit B-17 to
Defendant's MSJ, Docket Entry No. 22-5).
        36
      See July 24, 2015, PIP Extension Memo,                     Exhibit   B-17    to
Defendant's MSJ, Docket Entry No. 22-5, p. 2.

                                         -16-
whether he even believes that he was discriminated against based on

his   race     or    color and       acknowledged       that     he    had no          basis   for

asserting those claims. 37 As to claims that defendant discriminated

against him on the basis of his national origin                             (Pakistani)        and

religion (Muslim) , plaintiff alleges that Jahn denied his requests

for extensions for delivery of projects when he was unable to meet

initial deadlines but that Jahn granted similar requests from non-

Pakistani and non-Muslim individuals,                   that he overheard Jahn say

that Muslim clients are slow to respond and sluggish during the

Islamic      holy    month    of     Ramadan,     and     that    during           a   visit     to

plaintiff's office Jahn alluded to plaintiff being an outsider in

America. 38     Plaintiff also argues that the defendant "ratified and

supported      [Jahn's]      discriminatory behavior by its sham investi-

gat ion" of the complaint he made against Jahn. 39                      But missing from

the record is evidence identifying any non-Pakistani or non-Muslim

co-worker who         received either an           extension          for    delivery of          a

project after failing to meet initial deadlines or a more thorough

investigation of a complaint of discrimination.                             Also missing is

evidence from which a reasonable jury could conclude that Jahn's

comments      were    more    than    stray     remarks    incapable             of    raising    a

genuine issue of material fact for trial.


      37
      Plaintiff's Deposition, pp. 241:7-245:16,                                  Exhibit   B     to
Defendant's MSJ, Docket Entry No. 21-3, pp. 69-73.
      38
           0riginal Complaint, Docket Entry No. 1, p. 2                     ~~   11-13 and 15.
      39
           Plaintiff's Opposition, Docket Entry No. 25, p. 13.

                                          -17-
        Under Fifth Circuit precedent

        comments are evidence of discrimination only if they are
        "1) related to the protected class of persons of which
        the plaintiff is a member; 2) proximate in time to the
        complained-of adverse employment decision; 3) made by an
        individual with authority over the employment decision at
        issue; and 4) related to the employment decision at
        issue.    Comments that do not meet these criteria are
                 11


        considered "stray remarks,     and standing alone, are
                                                11


        insufficient to defeat summary judgment.

Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 380 (5th Cir.

2010)        (citations omitted).         Jahn's alleged comments about Muslim

clients and plaintiff being an outsider in America are the only

evidence        that       plaintiff    cites        in   support    of            his   claims    for

religious        and       national     origin        discrimination,                respectively.

Moreover,        plaintiff        has   not     cited       any     evidence             capable    of

establishing that the comments attributed to Jahn were related to

the decision to             terminate his employment.                 These comments are

therefore stray remarks that are not legally sufficient to raise a

fact issue as to pretext.               See Scales v. Slater, 181 F.3d 703, 712

(5th Cir. 1999) ("Stray remarks with no connection to an employment

decision cannot create a fact issue regarding discriminatory intent

and are insufficient to defeat summary judgment.                      11
                                                                           )   •    Thus plaintiff

has     failed        to   cite   evidence    capable       of    establishing             that    the

defendant's legitimate, non-discriminatory reason for terminating

his employment was a pretext for discrimination based on race,

color, national origin, or religion.

        2.      Plaintiff's Retaliation Claims Fail.

        Defendant argues that plaintiff cannot prove that defendant

retaliated against him for complaining about discrimination by

                                              -18-
terminating his employment because plaintiff cannot establish a

prima facie case of retaliation and cannot cite facts capable of

establishing that defendant's legitimate, non-discriminatory reason

for terminating his employment was a pretext for retaliation. 40

Plaintiff       argues     that    he   has   adduced     sufficient   evidence     to

establish a prima facie case of retaliation and to raise a genuine

issue of material fact as to whether defendant's proffered reason

for his termination was a pretext for retaliation. 41

       A prima facie case of retaliation requires the plaintiff to

prove that:        (1) he participated in a protected activity;               (2) his

employer took an adverse employment action against him; and (3) a

causal connection exists between his protected activity and the

adverse action.           See Hernandez,      670 F.3d at 657.      See also Navy,

407 S.W.3d at 900 (recognizing that under the§ 21.055 of the Texas

Labor Code an employer commits an unlawful employment practice if

it retaliates against an employee who:                  (1) opposes a discrimina-

tory practice;         (2) makes or files a charge;         (3) files a complaint;

or    (4)    testifies,    assists,     or participates in any manner in an

investigation, proceeding, or hearing)                  Once the plaintiff makes

a    prima     facie   case   of   retaliation,     the    burden   shifts    to   the

employer to "provide a 'legitimate, non-retaliatory reason for the

adverse employment action.'"             Hernandez, 670 F. 3d at 657.        See also


       40
            Defendant's MSJ, Docket Entry No. 21, pp. 17-19.
       41
            Plaintiff's Opposition, Docket Entry No. 25, pp. 13-16.

                                          -19-
Navy, 407 S.W.3d at 900 (same).                The burden then shifts back to the

employee to prove that the protected conduct was the but for cause

of the adverse employment decision.                    Hernandez,   670 F.3d at 657.

See also Navy, 407 S.W.3d at 900-01 (same).


                (a)     Plaintiff Establishes a Prima Facie Retaliation Case.

       The parties do not dispute that plaintiff has satisfied the

first two prongs of a prima facie case of retaliation,                       i.e., the

plaintiff complained via the defendant's internal complaint hot line

that    Jahn was         discriminating       against    him,    and he   suffered an

adverse       action      when    the    defendant     terminated   his    employment.

Quoting Roberson v. Alltel Information Services, 373 F.3d 647, 655

(5th Cir. 2004), defendant argues that "'the mere fact that some

adverse [employment] action is taken after an employee engages in

some protected activity will not always be enough for a prima facie

case.'" 42

       Roberson stands            for    the principle    that    temporal proximity

alone is not sufficient to establish a retaliation claim.                           The

Roberson court made clear, however, that temporal proximity alone

was    not     enough      only     when    analyzed    in   conjunction     with   the

defendant's           legitimate,       non-discriminatory reason,        which was   a

company-wide reduction-in-force.                Id. at 655-56.      Defendant termi-

nated plaintiff's employment for poor performance, and the Fifth



       42
            Defendant's MSJ, Docket Entry No. 21, p. 18.

                                             -20-
Circuit has        long held that        in such circumstances             close   timing

between protected activity and adverse action may be sufficient

evidence of a causal connection to establish a prima facie case.

See McCoy v. City of Shreveport, 492 F.3d 551, 561 n.28 (5th Cir.

2007)      (per      curiam)        (citing    Swanson      v.     General     Services

Administration, 110 F.3d 1180, 1188 (5th Cir.), cert. denied, 118

S.   Ct.   366     ( 19 9 7) ) .   See also Clark County School District v.

Breeden, 121 S. Ct. 1508, 1511 (2001)                (per curiam)    ("The cases that

accept mere temporal proximity between an employer's knowledge of

protected activity and an adverse employment action as sufficient

evidence of causality to establish a prima facie case uniformly

hold that the temporal proximity must be 'very close.'").                          It is

undisputed that the plaintiff engaged in protected activity by

filing a complaint against his supervisor, Jahn, in mid-August of

2015 and that plaintiff experienced an adverse employment action

when the defendant terminated his employment on September 28, 2015.

The very close temporal proximity between the plaintiff's protected

activity and the defendant's decision to terminate his employment

is sufficient to establish a prima facie case of retaliation.                        See

Breeden, 121 S. Ct. at 1511.


             (b)       Defendant States a Legitimate, Non-Discriminatory
                       Reason for Terminating Plaintiff's Employment.

        For the      reasons       stated in   §   III. B .1 (b)   the defendant has

stated a     legitimate,           non-discriminatory reason         for    terminating


                                          -21-
plaintiff's employment, "namely,       [plaintiff's] failure to meet the

expectations for his position." 43


              (c)   Plaintiff Fails to Raise a Fact Issue as to Whether
                    Defendant's Legitimate, Non-Discriminatory Reason
                    for His Termination was a Pretext for Retaliation.

     Asserting that Jahn began having performance discussions with

the plaintiff in May of 2015, placed him on a PIP in June of 2015,

and extended the PIP in July of 2015, and that all of these actions

pre-dated the complaint that plaintiff filed against Jahn in mid-

August of 2015, defendant argues that the plaintiff cannot cite any

evidence      capable   of   establishing    that   its   legitimate,   non-

discriminatory reason for terminating the plaintiff's employment

was a pretext for retaliation. 44          Defendant argues that "[a]part

from his rank speculation,      [plaintiff] simply has no evidence that

his complaint was a 'but for' cause of his termination. " 45

     Citing the July 24, 2015, PIP Extension, plaintiff argues that

defendant's stated reason for his discharge, i.e.,

     that he "failed to satisfy the PIP" falls flat because the
     Defendant's own documentation shows that Plaintiff


     43
      Defendant' s MSJ, Docket Entry No. 21, p. 14.       See also
Defendant's Reply, Docket Entry No. 27, p. 4; and Barrick
Deposition, pp. 110:22-111:20, Docket Entry No. 25-6, p. 9 (stating
that when she inquired "what the trigger [was] to terminate" the
plaintiff,  defendant's Human Resources Manager,      David Dyer,
responded, "He failed to meet requirements of his PIP, plus other
circumstances.").
     44
          Defendant's MSJ, Docket Entry No. 21, pp. 18-19.
     45
          Id. at 19.

                                    -22-
      improved his performance after being placed on the first
      PIP in June 2015.    It was not until after he filed his
      grievance, and after Ms. Barrick's post-discrimination
      grievance investigation wrapped up that, just seven days
      later, Defendant placed him on another PIP and then
      promptly terminated him without any mention of the reasons
      he allegedly failed to meet the requirements of that final
      PIP.   Viewed in conjunction with David Dyer's admission
      that   "other circumstances"    played a    role   in his
      termination, a jury can reasonably conclude that the
      state[d] reasons for his termination are a pretext for
      retaliation for him filing a discrimination grievance. 46

For the reasons stated in§ III.B.1(c), above, the court has already

concluded that plaintiff has failed to cite evidence capable of

establishing that the defendant's stated reasons for terminating his

employment were false.

      Close timing between an employee's protected activity and an

adverse action against him is sufficient to provide the causal

connection required to make out a prima facie case of retaliation,

but   is not   sufficient   to establish retaliatory motive once an

employer   offers   a   legitimate,   nondiscriminatory    reason   that

explains both the adverse action and the timing.          In such cases

plaintiffs must offer some evidence from which the jury may infer

that retaliation was the real motive.       Plaintiff has offered no

such evidencei and even assuming that he had, the court concludes

that such evidence is overcome by the undisputed evidence that

plaintiff's termination was the direct result of his performance

issues, which began months before he filed his complaint against


      46
      Plaintiff's Opposition, Docket Entry No. 25, pp. 14-15
(citing July 24, 2015, PIP Extension Memo, Exhibit B-17 to
Defendant's MSJ, Docket Entry No. 22-5)

                                  -23-
Jahn and continued into September of 2015 as evidenced by the emails

that plaintiff exchanged with Jahn on September 14,                                2015,        about

drawings that Jahn had requested but plaintiff had not completed. 47

The     Supreme        Court      recognized      that     employers    need       not     suspend

operations        upon         discovering   that     an    individual       has    engaged        in

protected         activity,        and    that     "their     proceeding           along        lines

previously contemplated, though not yet definitively determined, is

no evidence whatever of causality."                      Breeden, 121 S. Ct. at 1511.

        As a matter of law, temporal proximity alone is not sufficient

to prove a causal link connecting protected activity and an adverse

employment action.                Hernandez,      670 F.3d at 660       ("'But for'

causation cannot be established by temporal proximity alone.").

Temporal proximity may only create a genuine dispute of material

fact     on     the     issue     of   but-for     causation     if    the    employee          also

introduces other probative evidence of pretext.                                          The only

other        evidence      of     pretext    to    which     plaintiff       points        is     the

statement that David Dyer, the defendant's Human Resources Manager,

made to Barrick about the reason for terminating the plaintiff's

employment,           i.e. ,    " [h] e failed to meet requirements of his PIP,

plus other circumstances. " 48                 Plaintiff argues          that the phrase,


        47
      See Exhibit B-24 to Defendant's MSJ, Docket Entry Nos. 21-12
and 22-6.    See also Plaintiff's Deposition, pp. 256:24-259:9,
Exhibit B to Defendant's MSJ, Docket Entry No. 21-3, pp. 77-79
(acknowledging that Jahn was not happy about plaintiff's failure to
have completed drawings that he had been asked to complete) .
        48
             Barrick Deposition, pp. 110:22-111:20, Docket Entry No. 25-6,
p. 9.

                                               -24-
"'PLUS      other    circumstances'           is     as    close     to   an    admission      of

retaliatory discharge that one can write without actually admitting

in writing that 'yes, we got rid of him because he complained about

discrimination. ['] " 49            Assuming,        without    deciding,        that      Dyer's

statement to Barrick was sufficient to raise an inference that

plaintiff's         complaint       about     Jahn        was   an    other      circumstance

considered in deciding               to    terminate his           employment,       the    court

nevertheless concludes that the defendant is entitled to summary

judgment      on    the    plaintiff's       retaliation           claims   because        Dyer's

statement does not create a genuine dispute of material fact that,

but    for     the        plaintiff's        complaints         about       Jahn's      alleged

discrimination, he would not have been terminated.                             See Hernandez,

670   F.3d at       657.         For example,        the   September 14,         2015,      email

exchange between Jahn and the plaintiff shows that in mid-September

Jahn directed the plaintiff to complete drawings that plaintiff not

only failed to complete, but also show that the plaintiff argued

with Jahn about the process for doing so.                          The record shows that

this conduct and plaintiff's well-documented inability to follow

the process that Jahn directed him to follow for completing his

drawing assignments are what precipitated his termination.                                    The

court concludes therefore that there is no genuine dispute on the

issue of but-for causation, and that the defendant is entitled to

summary      judgment       on    the     plaintiff's       retaliation        claims.        See


      49
           Plaintiff's Opposition, Docket Entry No. 25, p. 11.

                                              -25-
Manaway v. Medical Center of Southeast Texas,             430 F. App'x 317,

324-25    (5th Cir.   2011)   (per curiam)     (affirming grant of summary

judgment where the employer similarly had other documented reasons

for terminating the plaintiff's employment) ;            Nunley v.    City of

Waco, 440 F. App'x 275, 281 (5th Cir. 2011)            (per curiam)   (same).


                        IV.   Conclusions and Order

        For the reasons stated in§ III, above, Defendant's Motion for

Summary Judgment      (Docket Entry No.      21)   is GRANTED.   Because the

court has granted the Defendant's Motion for Summary Judgment, the

Defendant's Motions in Limine (Docket Entry No. 28) are DENIED as

MOOT.

        SIGNED at Houston, Texas, on this the 21st day of May, 2019.




                                                        SIM LAKE
                                              UNITED STATES DISTRICT JUDGE




                                    -26-
